DETAILED ACTION
  	The receipt is acknowledged of applicants’ amendment filed 03/02/2022.

	Claims 1-10 previously presented. Claims 3 and 4 have been canceled, and claim 11 has been added by the amendment filed 03/02/2022. Claims 1, 2, 5-11 are pending and subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Kim et al. (“Preparation of water powders by the adsorption of hydrophobic nanoparticles at the surface of hydrated starch particulates”, previously provided).
Claim 1 is directed to a powder cosmetic composition containing starch, an aqueous phase component, and powder, 
wherein the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of
the composition, and
wherein the starch is one or more kinds selected from the group consisting of rice starch,
corn starch, potato starch, bean starch, and wheat starch.

	Kim discloses water powder comprising aqueous droplets comprising aqueous phase comprising starch, and the droplets are stabilized by hydrophobic nanoparticles adsorbed at the surface of the droplets. The droplets used in cosmetics. When mild shear stress applied to the water powders, water is released to the skin. The water powder is of great use in cosmetics which can induce the curiosity for consumers by
delivering water through the unexpected way, and the hydrophobic nanoparticles can remove the oily components from skin. Also water powder can play a role in delivering water as solid particulates (abstract; page 41). The water powder comprises aqueous phase composed with water or polyol, e.g. propylene glycol, glycerin, 1,3-butylene glycol, and skin active agents, e.g. whitening agent. The aqueous phase comprises water absorbing agent. The water absorbing agent is natural corn starch that is swelled by aqueous phase. The water powder comprises nanoparticles of silica or titanium dioxide adsorbed to the surface of the water absorbing agent to prevent coalescence between droplet of the aqueous phase (page 41, right column; page 42, left column; Figure 1). The starch used to increase the viscosity of the aqueous phase to help to keep particulate form of the aqueous phase (page 42, left column; page 43, right column). The reference teaches the water powder is prepared by forming solid mixture comprising the starch having the nanoparticles adsorbed to its surface, and stirring the mixture to form particulate of starch covered with nanoparticles, and then adding the aqueous phase containing water and polyol, and active agent by spraying the aqueous phase into the solid mixture. Due to the hydrophobic interaction between surface hydrophobic nanoparticles and starch particulate, the nanoparticles will be adsorbed onto the surface of starch particulates swelled with water and will stabilize the water powder (page 42, right column). The best composition for stable water powder is obtained by composition comprising 80% water, 10% starch, 2.5% titanium dioxide and 2.5% silica, i.e. total of 5% nanoparticles (page 44, left column). See also the entire document.  
Regarding the limitation of claim 1 that the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of the composition, Kim discloses that the best results are obtained by 10% starch. 
Regarding origin of starch as claimed by claim 1, Kim discloses corn starch. 
	All the limitations of claim 1 of powder cosmetic composition containing starch, an aqueous phase and powder are met by the reference.
Regarding claim 2 that the powder cosmetic composition has a powder phase as the viscosity of the aqueous component is increased by the starch and thereby the aqueous phase components are agglomerated and then powder is adsorbed to the outside of the agglomerated aqueous phase component, Kim discloses that starch increases the viscosity of the aqueous phase and helps to keep particulate form of the aqueous phase, and discloses that the nanoparticles are adsorbed to the surface of the starch as claimed.
Regarding claim 5 that the aqueous phase component is contained in 1 wt% to 85% with respect to the total weight of the composition, Kim discloses that best results is obtained by 80% aqueous phase. 
Regarding aqueous phase components as claimed by claim 6, Kim discloses water and polyol, e.g. propylene glycol, glycerin, 1,3-butylene glycol.
Regarding claim 7 that the powder is contained in 0.1 wt% to 20 wt% with respect to the total weight of the composition, Kim discloses 5%.
Regarding components of the powder as claimed by claim 8, Kim discloses titanium dioxide and silica.
Regarding the formulations claimed by claim 9, Kim discloses the water powder used as skin whitening cosmetic composition that reads on the claimed skin powder, skin cover and concealer.

Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoung et al. (KR 10120097086, abstract provided by IDS filed 04/24/2020, and machine translation of the entire document is previously provided).
Claim 1 is directed to a powder cosmetic composition containing starch, an aqueous phase component, and powder, 
wherein the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of
the composition, and
wherein the starch is one or more kinds selected from the group consisting of rice starch,
corn starch, potato starch, bean starch, and wheat starch.

Kyoung discloses water-in-powder, or water containing powder, formulation comprising collapsible powder comprising 30-95% aqueous phase, 1-20% absorbing agent and 0.5-20% of anti-flocking agent. The aqueous phase comprises water (¶ 0012). The absorbent agent comprises corn starch (abstract; ¶¶ 0013, 0014). The anti-flocking agent comprises talc, mica, titanium oxide, titanium dioxide, and silica (¶ 0015). The powder comprises the anti-flocking agent attached to the absorbent agent by electrostatic attraction (¶ 0007). The water-containing powder composition stably contains an aqueous component, so storage or transportation conditions are not difficult, and when applied to the skin, it has excellent moisturizing effect and refreshing feeling due to the aqueous component that is delivered to the skin (¶ 0009). The water powder comprises active agent to apply to the skin, e.g. whitening agent, artificial tanning, etc. (¶ 0012). The powder is produced by agitating the absorbent agent and the anti-flocking agent, and spraying the aqueous phase to the above mixture and continue agitation (¶¶ 0008, 0020-0023, 0028, 0029). The water powder is used in cosmetic formulation, e.g. foundation, cake, sunblock powder, etc. (¶ 0032). The water powder is excellent skin moisturizer while being stable and easy to use (¶¶ 0065-0068). 
Regarding the limitation of claim 1 that the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of the composition, the reference discloses 1-20% starch.
Regarding origin of starch as claimed by claim 1, the reference discloses corn starch. 
All the limitations of claim 1 of powder cosmetic composition containing starch, an aqueous phase and powder are met by the reference.
Regarding claim 2 that the powder cosmetic composition has a powder phase as the viscosity of the aqueous component is increased by the starch and thereby the aqueous phase components are agglomerated and then powder is adsorbed to the outside of the agglomerated aqueous phase component, the reference discloses corn starch and aqueous phase in the same claimed amount and discloses the claimed particles adsorbed to the surface of the starch as claimed, hence increasing viscosity of the aqueous phase by starch is inherent property of the powder composition. 
Regarding claim 5 that the aqueous phase component is contained in 1 wt% to 85% with respect to the total weight of the composition, the reference discloses 30-90% aqueous phase. 
Regarding aqueous phase components as claimed by claim 6, the reference discloses water.
Regarding claim 7 that the powder is contained in 0.1 wt% to 20 wt% with respect to the total weight of the composition, the reference discloses 1-20%.
Regarding component of the powder as claimed by claim 8, the reference discloses talc, mica, titanium oxide, titanium dioxide and silica.
Regarding the formulations claimed by claim 9, the reference discloses the water powder used as foundation, cake, and skin whitening cosmetic composition that reads on the claimed skin powder, skin cover and concealer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over any of Kim or Kyoung.

Applicant Claims 
Claim 10 is directed to a method for preparing the powder cosmetic composition according to claim 1, the method comprising: agitating powder; and spraying a mixture of starch and an aqueous phase component to the agitated powder, and then agitating the same.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of both Kim and Kyoung are previously discussed in this office action. the references teaches all the limitations of claims 1, 2, 5-9.
Both Kim and Kyoung teach method of making a powder composition identical to the instantly claimed composition, the method comprising stirring solid mixture of starch and powder comprising particles, e.g. titanium dioxide, and spraying the aqueous phase to the dry mixture, and continue stirring.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
The difference between instant claim 10 and the method taught by any of Kim and Kyoung is that the present claim recites spraying mixture of starch and aqueous phase to the powder while the references teach spraying the aqueous phase to mixture of both starch and powder or particles. 
It is noted that the cited references teach the claimed steps of claim 10, including stirring, i.e. agitating, and spraying, with only one difference is the starch is added to the powder during agitation and not sprayed with the aqueous phase. It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from spraying mixture of starch and aqueous phase to the particles or powder versus spraying the aqueous phase to the mixture of starch and particles as taught by Kim and Kyoung.    
In any event claim 10 is interpreted as product by process claims, and the process of making the composition does not impart patentability to the composition because the instant composition is not materially different from the composition of the prior art. 
 Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seu-Salerno et al. (US 2006/0182772, IDS filed 04/24/2020) in view of any of Kim or Kyoung.

Applicant Claims 
Claim 1 is directed to a powder cosmetic composition containing starch, an aqueous phase component, and powder, 
wherein the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of
the composition, and
wherein the starch is one or more kinds selected from the group consisting of rice starch,
corn starch, potato starch, bean starch, and wheat starch.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Seu-Salerno teaches powder cosmetic composition having a texture of cream when used on the skin. The composition comprises a liquid phase, and a solid powder phase comprising gelling agent and mineral particles. The gelling agent increases the viscosity of the aqueous phase. The composition comprises skin active agent (abstract; ¶¶ 0009-0017, 0028). The aqueous phase is encapsulated in the solid powder phase (¶ 0025; claims 1-3). The composition comprises 10-90% aqueous phase comprising water and polyethylene glycol; 1-15% gelling agent comprises starch; and 0.1-30% mineral particles comprising mica, silica and titanium dioxide (¶¶ 0024, 0029, 0034, 0059, 0064; examples). The reference teaches process of making the powder composition comprising mixing the gelling agent and the mineral particles and stirring, i.e. agitating, and adding the aqueous phase while stirring (¶ 0062).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Seu-Salerno teaches starch, the reference does not explicitly teach the origin of starch as claimed by claim 1. While Seu-Salerno teaches method of making the powder comprising the step of stirring the gelling agent and the metallic powder and adding the aqueous phase while stirring, the reference does not teach adding the aqueous phase by spraying as claimed by claim 10.
Both Kim and Kyoung teach using the claimed corn starch. Both references teach method of making a powder composition identical to the instantly claimed, the method comprising stirring solid mixture of starch and particles comprising particles, e.g. titanium dioxide, and spraying the aqueous phase to the dry mixture, and continue stirring. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide powder composition comprising starch and an aqueous phase as taught by Seu-Salerno, and use corn starch taught by any of Kim and Kyoung that was used by both references to produce the same powder composition. One would have been motivated to do so because Kim teaches when mild shear stress applied to the such powder water is released to the skin, as Seu-Salerno desired to achieve, and because Kyoung teaches storage or transportation conditions of such powder are not difficult, and when applied to the skin, it has excellent moisturizing effect and refreshing feeling due to the aqueous component that is delivered to the skin. One would reasonably expect formulating powder composition comprising corn starch and an aqueous phase wherein the composition is storage stable, and when applied to skin provides pleasant moisturizing feel.
Further, one would have added the aqueous phase during the process of making of the powder composition by spraying as taught by any of Kim or Kyoung to achieve stable composition. 
Regarding the limitation of claim 1 that the starch is contained in 0.1 wt% to 10.0 wt% with respect to the total weight of the composition, the Seu-Salerno teaches 1-15% starch.
Regarding claim 2 that the powder cosmetic composition has a powder phase as the viscosity of the aqueous component is increased by the starch and thereby the aqueous phase components are agglomerated and then powder is adsorbed to the outside of the agglomerated aqueous phase component, Seu-Salerno teaches that gelling agent including starch increases the viscosity of the aqueous phase. 
Regarding claim 5 that the aqueous phase component is contained in 1 wt% to 85% with respect to the total weight of the composition, Seu-Salerno teaches 10-90% aqueous phase. 
Regarding aqueous phase components as claimed by claim 6, Seu-Salerno teaches water and polyethylene glycol.
Regarding claim 7 that the powder is contained in 0.1 wt% to 20 wt% with respect to the total weight of the composition, Seu-Salerno teaches 0.1-30%.
Regarding component of the powder as claimed by claim 8, the reference discloses mica, titanium dioxide and silica.
Regarding the formulations claimed by claim 9, Seu-Salerno teaches the skin moisturizing composition that reads on the claimed skin cover.
Regarding spraying mixture of starch and aqueous phase to the powder as claimed by claim 10, it is noted that the cited references teach the claimed steps of claim 10, including stirring, i.e. agitating, and spraying, with only one difference is the starch is added to the powder during agitation and not sprayed with the aqueous phase. It has been held that it is prima facie obvious to reverse the order of the prior art process steps, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), selection of any order of mixing ingredients is prima facie obvious. Applicants failed to show superior and unexpected results obtained from spraying mixture of starch and aqueous phase to the particles or powder versus spraying the aqueous phase to the mixture of starch and particles as taught by Kim and Kyoung.   
In any event claim 10 is interpreted as product by process claims, and the process of making the composition does not impart patentability to the composition because the instant composition is not materially different from the composition of the prior art. 
 Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over any of Kim or Kyoung, or over Seu-Salerno combined with Kim or Kyoung, each in view of Boulogne et al. (US 4,108,185, currently cited on PTO 892) and the article by Juliano (“Chapter XVI - Rice starch: production, properties, and uses”, abstract currently provided).

Applicant Claims 
Claim 11 recites the starch is rice starch.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of both Kim and Kyoung, and the teachings of Seu-Salerno combined with Kim and Kyoung are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Kim and Kyoung teaches corn starch, and Seu-Salerno combined with Kim or Kyoung teach corn starch, the references do not teach rice starch claimed by claim 11.
Boulogne teaches cosmetic composition comprising mixture of powders comprising at least one powder selected from corn starch and rice starch. The composition provides avoidance of excessive softness of greasy composition so that permitting satisfactory application of the makeup (abstract; col.1, lines 40-67; col.2, lines 20-30; col.4, lines 62-67; col.6, lines 34-38, 64-67; claim 7).
Juliano teaches rice starch is suitable and advantageous for cosmetic dusting powder due to its small granular sizes (see the provided abstract).
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide powder composition comprising corn starch and an aqueous phase as taught by any of Kim, Kyoung, and Seu-Salerno combined with either Kim or Kyoung, and replace corn starch with rice starch taught by any of Boulogne or Juliano. One would have been motivated to do so because Boulogne teaches equivalency of both corn starch and rice starch in powder cosmetics because compositions comprising corn or rice starch avoide excessive softness of greasiness of composition so that permitting satisfactory application of the makeup, and further Boulogne preferred and exemplified rice starch, and because Juliano teaches rice starch is advantageous for cosmetic dusting powder due to its small granular sizes. One would reasonably expect formulating cosmetic powder composition comprising rice starch and aqueous phase wherein the composition is advantageously comprising small granular sizes of the rice starch and permits satisfactory application of the powder makeup.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 102 
Rejection of claims 1-9 under 35 U.S.C. § 102(a)(1) over Kim
Applicants argue that Kim does not disclose each feature of independent claim 1 and therefore fails to anticipate such claim. For example, claim 1 recites wherein the starch is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch. The Patent Office asserts that in Kim, “[t]he water absorbing agent is natural corn starch that is swelled by aqueous phase.” Office Action at 4. However, Kim discloses using a surface-modified corn starch. Kim at page 42, left column (2.1. Materials). The surface-modified starch disclosed by Kim is not the same as the recited starches, which are non-surface-modified starches. The applied art teaches that surface modification is a technique used to change the properties of the starch. See, e.g., Kim at 42, section 2.1 (“The modified starch ... was used as water absorbing agent. Antiflocking agents, surface modified nanoparticles, are adsorbed at the surface of water absorbing agent to prevent coalescence between the droplets of aqueous phase.”). As such, the surface-modified starch of Kim is necessarily distinct from the presently claimed starch.

In response to this argument, it is argued the present claims are directed to starches in general, and not reciting surface modified or surface unmodified starches. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unmodified starches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The surface modified corn starch reads on the claims, absent claiming specific properties of the surface of the claimed starches, e.g. surface modification. Although the surface modified corn starch is different from rice starch, however, the claims are generic regarding the starch and the species “surface modified corn starch” anticipates the genus “corn starch”. 

Applicants argue that it would not have been obvious to modify Kim to arrive at the use of the claimed starch that is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch. This is because Kim discloses that the layer of hydrophobic nanoparticles are formed due to the interaction between the water absorbing agent (i.e., the modified starch) and antiflocking agents (i.e., hydrophobic nanoparticles). Kim at 42, section 2.1. In addition, Kim discloses that due to the hydrophobic interaction between the hydrophobic nanoparticles on the surface and the starch particulate, the hydrophobic nanoparticles are absorbed onto the surface of starch particulates, thereby stabilizing the water powders. Kim at page 42, Fig. 1, sections 2.1, 2.2, 3. That is, a person of ordinary skill in the art would have recognized that Kim seeks to use a surface-modified starch because of its surface modification since the stability of the water powder is affected by the surface interactions between the hydrophobic nanoparticles and the starch particulates. There would not have been any reason to modify Kim to employ the claimed starch in place of the surface-modified starch disclosed by Kim.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to composition and method of its making, and the functions of individual elements of the composition do not impart patentability to the claims. One having ordinary skill in the art would not modify Kim because Kim teaches all the elements of the claimed composition and is an anticipatory reference.  The claims are generic regarding the starch used in the composition, and the reference teaches surface modified starch which is a species of the starch, and the species anticipates the genus. Agglomeration of the particles and starch is desired by the present invention as evidenced by claim 2. Claim 2 recites that the powder cosmetic composition has a powder phase as the viscosity of the aqueous component is increased by the starch and thereby the aqueous phase components are agglomerated and then powder is adsorbed to the outside of the agglomerated aqueous phase component. Kim discloses corn starch and aqueous phase in the same claimed amount and discloses the claimed particles adsorbed to the surface of the starch as claimed, hence increasing viscosity of the aqueous phase by starch is inherent property of the powder composition.  

Applicants argue that Kim’s disclosures of the content of its composition relate to the case where surface-modified starch is used. Kim’s disclosures do not relate to the amount of starch when preparing a stable water-in-powder composition when using non-surface-modified starch. On the other hand, the present specification states that in case of using a non-surface-modified starch, if the starch content is less than 0.1 wt%, it may be difficult to form a formulation, and if the starch content is more than 10.0 wt%, it may be difficult to form a stable formulation and moisturizing feeling may be reduced. In addition, in the Examples of the present specification, it has been confirmed that the powder cosmetic composition of Example 1 prepared using non-surface- modified starch within the above content range can exhibit excellent moisturizing feeling. 

In response to this argument, it is reiterated that the features upon which applicant relies (i.e., unmodified starches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The surface modified corn starch reads on the claims, absent claiming specific properties of the claimed starches such as surface modification. Applicants showed stability of the cosmetic composition and improved moisturizing effect by using 0.1-10% surface unmodified starch, however, not claiming surface unmodified starches.

Applicants argue that absent an improper resort to Applicant’s own disclosure, a person of ordinary skill in the art would not have arrived at the starch content exhibiting excellent stability and moisturizing feeling when preparing a water-in-powder composition using non-surface-modified starch from the water-in- powder disclosed in the cited references using surface-modified starch. This is particularly true given that a person of ordinary skill in the art would have recognized that the applied art relies on the surface modification of the disclosed surface-modified starch to arrive at the compositions disclosed therein, as explained above.

In response to this argument, it is argued that the examiner's did not resort to Applicant’s own disclosure, rather on what was known and disclosed by the prior art. Again, the claims do not recite surface unmodified starches and do not require surface unmodified starches. Any properties applicants achieved, e.g. stability or moisturizing effect, are inherent properties of the prior art comprising the same ingredients in the same amounts, or applicants invention is incomplete. It is further noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113. Compositions with the ingredients in the amounts as required as set forth in the instant claims are taught by the prior art and therefore the burden is shifted to applicant to demonstrate that the compositions of Kim do not have the features relied upon. In any events, no properties ae claimed.

Rejection of claims 1-9 were under 35 U.S.C. §102(a)(1) over Kyoung
Applicants argue that Kyoung does not disclose each feature of independent claim 1 and therefore fails to anticipate such claim. For example, claim 1 recites wherein the starch is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch. Kyoung, on the other hand, discloses surface-modified starches. Kyoung at claim 5, table 1, [0014]. The surface-modified starch disclosed by Kyoung is not the same as the recited rice starch, corn starch, potato starch, bean starch, or wheat starch, which are non-surface- modified starches. As explained above, the applied art teaches that surface modification is a technique used to change the properties of the starch. As such, the surface-modified starch of Kyoung is necessarily distinct from the presently claimed starch.

In response to this argument, it is argued the present claims are directed to starches in general, and not reciting surface modified or unmodified starches. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unmodified starches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The surface modified corn starch reads on the claims, absent claiming specific properties of the claimed starches, e.g. surface modification. Although the surface modified corn starch is different from rice starch, however, the claims are generic regarding the starch and the species “surface modified corn starch” anticipates the genus “corn starch”. 

Applicants argue that it would not have been obvious to modify Kyoung to arrive at the use of the claimed starch that is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch. A person of ordinary skill in the art would have recognized that Kyoung seeks to use a surface-modified starch because of its surface modification properties. As such, there would not have been any reason to modify Kyoung to employ the claimed starch that is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch, in place of the surface-modified starch disclosed by Kyoung.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to composition and method of its making, and the functions of individual elements of the composition do not impart patentability to the claims. One having ordinary skill in the art would not modify Kyoung because the reference teaches all the elements of the claimed composition and is an anticipatory reference. The claims are generic regarding the starch used in the composition, and the reference teaches surface modified starch which is a species of the starch, and the species anticipates the genus. The reference discloses corn starch and aqueous phase in the same claimed amount and discloses the claimed particles adsorbed to the surface of the starch as claimed, hence increasing viscosity of the aqueous phase by starch is inherent property of the powder composition.  

Applicants argue that Kyoung’s disclosures of the content of its composition relate to the case where surface-modified starch is used. Kyoung’s disclosures do not relate to the amount of starch when preparing a stable water-in-powder composition when using non-surface-modified starch. On the other hand, the present specification states that in case of using a non-surface-modified starch, if the starch content is less than 0.1 wt%, it may be difficult to form a formulation, and if the starch content is more than 10.0 wt%, it may be difficult to form a stable formulation and moisturizing feeling may be reduced. In addition, in the Examples of the present specification, it has been confirmed that the powder cosmetic composition of Example 1 prepared using non- surface-modified starch within the above content range can exhibit excellent moisturizing feeling. 

In response to this argument, it is reiterated that the features upon which applicant relies (i.e., unmodified starches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The surface modified corn starch reads on the claims, absent claiming specific properties of the claimed starches such as surface modification. Applicants showed stability of the cosmetic composition and improved moisturizing effect by using 0.1-10% surface unmodified starch, however, not claiming surface unmodified starches.

Applicants argue that absent an improper resort to Applicant’s own disclosure, a person of ordinary skill in the art would not have arrived at the starch content exhibiting excellent stability and moisturizing feeling when preparing a water-in-powder composition using non-surface-modified starch from the water-in- powder disclosed in the cited references using surface-modified starch. 

In response to this argument, it is argued that the examiner's did not resort to Applicant’s own disclosure, rather on what was known and disclosed by the prior art. Again, the claims do not recite surface unmodified starches and do not require surface unmodified starches. Any properties applicants achieved, e.g. stability or moisturizing effect, are inherent properties of the prior art comprising the same ingredients in the same amounts, or applicants invention is incomplete. It is further noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113. Compositions with the ingredients in the amounts as required as set forth in the instant claims are taught by the prior art and therefore the burden is shifted to applicant to demonstrate that the compositions of Kim do not have the features relied upon. In any events, no properties ae claimed.

Claim Rejections - 35 U.S.C. § 103
Rejection of claim 10 under 35 U.S.C. § 103 over any of Kim or Kyoung
Applicants argue that the above § 103 rejections are moot in view of the above claim amendments, wherein the subject matter of claim 3 is incorporated into claim 10. Kim and Kyoung fail to disclose or suggest that the starch is one or more kinds selected from the group consisting of rice starch, corn starch, potato starch, bean starch, and wheat starch. 

In the response to this argument, the position taken by the examiner above is hereby repeated. Starches previously claimed by claim 3, and now claimed by claim 1 are taught by the cited references. Note, no specific species of the starch is claimed, i.e. modified or unmodified. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./